—Appeal by the defendant from a judgment of the Supreme Court, Queens County, (Kohm, J.), rendered March 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor failed to disclose Rosario materials (People v Rosario, 9 NY2d 286) was not preserved for appellate review (see, CPL 470.05 [2]; People v Laguer, 195 AD2d 483).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 86-87). Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.